DETAILED ACTION
The applicant’s amendment filed on December 13, 2022 has been acknowledged. Claims 4, 6-8, 10, 11, 14-17 and 21 have been canceled. Claims 1-3, 5, 9, 12, 13, 18-20 and 22, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 6,044,312 A) hereafter Sudo, in view of Herman et al. (US 2013/0332008 A1) hereafter Herman, further in view of Jones (US 6,486,801 B1) hereafter Jones, further in view of Harvey et al. (WO 2007/106875 A2) hereafter Harvey.
As per claim 1, Sudo discloses a construction management system comprising:
	a transport vehicle including a second communication terminal comprising a position detector for detecting a position of the transport vehicle (dump truck), and a second communication unit for transmitting position information indicating the detected position of the transport vehicle (Figure 16; establishes that the transport vehicle or dump truck has a position detector and a communication unit. Col. 7, lines 34-48; discloses that the dump truck or transport vehicle contains the position measuring means. The transport vehicle communicates with the monitor controller through the use of the radio device for communication Col. 7, lines 49-64; discloses that the position measuring means is a GPS. Col. 9, lines 10-20; discloses that the radio of the transport vehicle comprises a transmitter and a receiver and performs radio communication); and 
	a construction management device, comprising:
		 a third communication unit configured to conduct communication with one or more communication terminals (Col. 7, lines 65 through Col. 8, line 17; discloses that the monitoring device contains a separate communication unit that communicates with the transport vehicle and the loader); and 
		one or more processors (Col. 8, line 9-17; discloses that the management device contains a microcomputer which is a processor to monitor the information which is received) configured to:
			update the location of the loading or unloading place, when the location of the loading or unloading place has changed (Col. 16, lines 9-43; discloses that the monitoring station tracks and updates the loading or unloading positions as they are changed),
			acquire, via the third communication unit, position information of the transport vehicle transmitted from the second communication terminal of the transport vehicle (Col. 7, line 15 through Col. 8, line 17; discloses that position information can be acquired from the dump truck and the loader. A device is located on the dump truck and the loader to report this position),
			specify a notification area at the construction site for identifying when the transport vehicle is at a loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading from the transport vehicle is performed, (Col. 7, line 15 through Col. 8, line 17; discloses that there is a loading position which is monitored to determine when the loader and the dump truck are in that position. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and tracks unloading locations. Col. 9, lines 49-63; discloses that the dump truck has as set point to discharge or unload the loaded material). 
			determine whether or not the acquired information of the transport vehicle is located within the notification area (Col. 7, line 15 through Col. 8, line 17; discloses that the system determines when the dump truck and the loader are in the loading position, this is done so that the next loading position can be determined. Col. 8, line 37-52, Col. 9, lines 11-35 and Col. 10, lines 13-24; discloses that the travel course is updated when the dump truck reaches a loading position. As such the notification area is a loading place), and
			output, via the third communication unit, an approach notification of the transport vehicle indicating that the transport vehicle is approaching the loading place or unloading place to the first communication terminal when the transport vehicle is determined to be located within the notification area included in a work machine working in cooperation with the transport vehicle or used by a manager (Col. 7, line 15 through Col. 8, line 17; discloses that the system outputs the determination that the loader and the dump truck are in the loading position and this is used to determine future routes and loading positions. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and tracks unloading locations. Col. 9, lines 49-63; discloses that the dump truck has as set point to discharge or unload the loaded material).
	While Sudo does disclose vehicle position and notification it is not explicit that this position is about a vehicle approaching the loading or unloading position. Additionally while Sudo discloses having multiple communication terminals it is not explicit that it has a first communication terminal comprising a display unit and a first communication unit. Sudo while disclosing that it tracks location information for the transport vehicle and loading vehicle it is not explicit that the management device contains a site information storage unit that is configured to store a work place at each of a plurality of construction sites and a notification distance, each construction site including a location of a loading place or unloading place, that the processor is configure to: issue a ticket that forms a group of the same construction site of the plurality of construction sites, and that the update the location of the loading or unloading place, which is stored in the site information storage unit, when the location of the loading or unloading place has changed. Sudo additionally fails to establish that the notification area being specified according to the location of the loading place or unloading place and the notification distance which are stored in the site information storage unit and wherein the display unit of the first communication terminal outputs information indicating that the transport vehicle has approached the loading place or the unloading place in response to receipt of the approach notification at the first communication terminal and the first communication terminal having the ticket associated with the same construction site.
Herman, which like Sudo talks about tracking the loading and unloading of vehicles, teaches it is known to have set areas which track that a vehicle is approaching and notifies the communication terminal that the vehicle is approaching (Figure 2, Page 2, paragraph [0018], Page 3, paragraphs [0031]-[0033], Page 4, paragraph [0035] and Page 6, paragraph [0065]; teaches that like Sudo it is known to track the position of the vehicle which is to be loaded or unloaded. Herman establishes that one way of doing this is determining wirelessly from fixed positions if the vehicle is approaching and what direction it is approaching from. When it is determined that the vehicle is approaching notifications be sent out, this can be used to inform the vehicle of the load which is to be loaded or to request permission to approach. Herman establishes that this type of vehicle tracking was known and allows the system to control the operations of vehicles and the access they have. Since Sudo already tracks the vehicles it would have been obvious to determine when they are approaching so that send notifications and update the control of the vehicles).
Herman like Sudo talks about having a controller and establishes that a site information storage unit that is configured to store a work place at a construction site including a location of a loading place or unloading place; update the location of the loading or unloading place, which is stored in the site information storage unit, when the location of the loading or unloading place has changed (Page 3, paragraph [0030] and Page 4, paragraph [0035]; teaches that the system stores in memory the location of the loading and unloading places as they are set in the system. Page 6, paragraph [0057]; teaches that the management system contains the location information as well as updates and/or changes to the destination location at any time and this can be changed based on load information).
	Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it tracks the vehicle as it approaches the loading or unloading zones.
	Herman teaches a similar vehicle monitoring system establishes that it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Herman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, with the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman, for the purposes monitoring and controlling the vehicles. Herman establishes that this type of vehicle tracking was known and allows the system to control the operations of vehicles and the access they have. Since Sudo already tracks the vehicles it would have been obvious to determine when they are approaching so that send notifications and update the control of the vehicles.
The combination fails to explicitly state that a first communication terminal comprising a display unit and a first communication unit; a site information storage unit that is configured to store a notification distance; the notification area being specified according to the location area and the notification distance which are stored in the site information storage unit and wherein the display unit of the first communication terminal outputs information indicating that the transport vehicle has approached the loading place or the unloading place in response to receipt of the approach notification at the first communication terminal. The combination fails to explicitly disclose that the processor is configure to: issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site.
Jones, which like the combination talks about monitoring and controlling the activities of a vehicle, teaches it is known to have a first communication terminal comprising a display unit and a first communication unit; wherein the display unit of the first communication terminal outputs information indicating that the transport vehicle has approached area in response to receipt of the approach notification at the first communication terminal (Figure 1, Col. 4, lines 39-49; teaches that the vehicle tracking system which includes multiple communication terminals. The vehicle control unit or VCU is disposed in the vehicle as shown in Col. 4, lines 50-58 and the vehicle can be an automobile “or any other thing capable of moving across or through the Earth’s Surface and/or atmosphere”. The vehicle can be used to pick up or drop off items as shown in Col. 4, lines 59-65. The system also includes a Base Station Control Unit or BSCU which contains a base station manager designed to monitor the travel of each vehicle, this can be located at a central office and is remote from the vehicle as shown in Col. 8, lines 30-35. The system additionally includes another communication device specifically one that comprises a display unit and a communication unit, Col. 12, line 47 through Col. 13, lines 2. The base station manager can notify multiple parties simultaneously. This notification can be for the “impending arrival of the vehicle 17 at the vehicle stop”.  The system will send out notifications to the users regarding the location and status of the vehicles, specifically “transmit a notification message when the vehicle 17 is a predetermined proximity from a particular location”. The system tracks the vehicles and sends and displays notifications to users to inform them of the impending arrival of the vehicle, thus it is notifying the user that the vehicle is approaching).
Jones additionally teaches a site information storage unit that is configured to store a notification distance; the notification area being specified according to the location area and the notification distance which are stored in the site information storage unit (Col. 6, lines 31-42; teaches schedule or route information is stored in the system, this establishes the route and the specified locations on the route. Col. 20, lines 14-43; teaches that the base station manager determines how far from the set location the vehicle is. This can be in relation to time or distance. At the set distance once met the system will notify the user through the communication terminal about the imminent arrival of the vehicle. This threshold distance is considered to be the notification area as it is the predetermined threshold value that is used to determine when to notify the user. This establishes that the central remote monitoring location contains the threshold values which indicate the area around the location which when passed the user is to be notified. Since the combination already tracks vehicles as they perform tasks, it would have been obvious to store threshold values of when to notify users through their mobile devices as shown in Jones as this allows the system to inform the users of the imminent arrival and also if the vehicle is off schedule, running either early or late. This would allow the user better management of the vehicle and its schedule as shown in Jones).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Herman teaches it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching. However the combination fails to explicitly establish that there is a communication terminal comprising a display unit and a communication unit and that the notification distance is stored in a site information storage unit.
Jones which like Sudo and Herman talks about tracking vehicles as they travel teaches it is known to have a communication terminal comprising a display unit and a communication unit, this unit is used to output information indicating that the transport vehicle has approached the designated area. Additionally that the notification distance or distance to the designated area in which a notification is sent out is stored in the memory of the controller so that appropriate actions can take place. Jones establishes that these oversight and control features were known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo and Herman the ability display a notification on a display when a transport vehicle approaches a designated area as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Jones, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo and Herman, with the ability display a notification on a display when a transport vehicle approaches a designated area as taught by Jones, for the purposes informing the user of location to the designated area and the speed of approach so appropriate corrections can be made. Since the combination already tracks vehicles as they perform tasks, it would have been obvious to store threshold values of when to notify users through their mobile devices as shown in Jones as this allows the system to inform the users of the imminent arrival and also if the vehicle is off schedule, running either early or late. This would allow the user better management of the vehicle and its schedule as shown in Jones.
The combination fails to explicitly disclose that the processor is configure to: issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site.
Harvey, which like the combination talks about monitoring and tracking construction sites, teaches it is known for the processor to issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site (Page 5, paragraphs [0018] and [0019] and Page 6, paragraphs [0020]-[0022]; teaches the issuing of an access code, which is the same as the ticket as discussed in the applicant’s originally filed specification Page 10, line 23 through Page 11, line 2 which establishes that these can be one-time passwords. Harvey establishes it is known to issue these access codes, for the specific place, time and extent of the vehicle or equipment operation. That is it establishes the permissions of the equipment or vehicle and the operator of the equipment or vehicle. The access code can be used at multiple job or construction sites, thus there are a group of construction sites which the ticket or access code can be used. The system can monitor multiple sites to ensure that the access code or ticket is not used at two separate locations at the same time, to ensure security. The tickets are issued and monitored but a central authority. The vehicles are detected within the coverage area thus tracking both the equipment and the operators of those pieces of equipment. Each access code is received by the equipment ensuring its security and safe use. Since the combination already monitors the use of the equipment it would have been obvious to issue access codes or tickets for equipment at multiple locations or groups of construction sites to determine where the equipment is being used and ensure the security and safety of the equipment use as shown in Harvey).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Herman teaches it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching. Jones teaches it is known to have a communication terminal comprising a display unit and a communication unit, this unit is used to output information indicating that the transport vehicle has approached the designated area. Additionally that the notification distance or distance to the designated area in which a notification is sent out is stored in the memory of the controller so that appropriate actions can take place. However the combination fails to explicitly establish that there is a communication terminal comprising a display unit and a communication unit and that the notification distance is stored in a site information storage unit.
Harvey, which like the combination talks about monitoring and tracking construction sites, teaches it is known for the processor to issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site. Harvey establishes that the issuing and monitoring of access codes or tickets were known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman and Jones the ability issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site as taught by Harvey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Harvey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman and Jones, with the ability issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site as taught by Harvey, for the purposes ensuring the safety and security of the equipment and its operations. Since the combination already monitors the use of the equipment it would have been obvious to issue access codes or tickets for equipment at multiple locations or groups of construction sites to determine where the equipment is being used and ensure the security and safety of the equipment use as shown in Harvey.
As per claim 5, the combination of Sudo, Herman, Jones and Harvey teaches the above-enclosed invention; Sudo further discloses wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site; and to output, via the third communication unit, the change in the work place to the second communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 37-52; discloses that the storage system stores and rewrites course information. Col. 7, line 15 through Col. 8, line 17; discloses that the system includes a site information storage unit or unit that stores information about the site as well as the path the dump truck and loaders are to travel upon. This is shown in Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information. Col. 12, lines 22-67; discloses that the course information is stored in the system so a path including loading and unloading can be determined and issued to the vehicles).
As per claim 9, Sudo discloses a construction management method (Abstract), comprising the steps of:
detecting position information of the transport vehicle via a position detector of a second communication terminal of the transport vehicle (Figure 16; establishes that the transport vehicle or dump truck has a position detector and a communication unit. Col. 7, lines 34-48; discloses that the dump truck or transport vehicle contains the position measuring means. The transport vehicle communicates with the monitor controller through the use of the radio device for communication Col. 7, lines 49-64; discloses that the position measuring means is a GPS. Col. 9, lines 10-20; discloses that the radio of the transport vehicle comprises a transmitter and a receiver and performs radio communication);
transmitting the detected position information via a second communication unit of the second communication terminal of the transport vehicle (Figure 16; establishes that the transport vehicle or dump truck has a position detector and a communication unit. Col. 7, lines 34-48; discloses that the dump truck or transport vehicle contains the position measuring means. The transport vehicle communicates with the monitor controller through the use of the radio device for communication Col. 7, lines 49-64; discloses that the position measuring means is a GPS. Col. 9, lines 10-20; discloses that the radio of the transport vehicle comprises a transmitter and a receiver and performs radio communication. Col. 7, line 34 through Col. 8, line 36; discloses that the communication unit transmits the location information to the monitor controller and this is done to update the current position information as well as issuing new commands);
updating, via one or more processors of the construction management device, the location of the loading or unloading place, which is stored in the site information storage unit, when the location of the loading or unloading place has changed (Col. 8, line 9-17; discloses that the management device contains a microcomputer which is a processor to monitor the information which is received. Col. 16, lines 9-43; discloses that the monitoring station tracks and updates the loading or unloading positions as they are changed);
acquiring, via a third communication unit of the construction management device, position information of the transport vehicle from the second communication terminal of the transport vehicle (Col. 7, line 15 through Col. 8, line 17; discloses that position information can be acquired from the dump truck and the loader. A device is located on the dump truck and the loader to report this position);
	specifying, via the one or more processors, a notification area at the construction site for identifying when a transport vehicle is at a loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading from the transport vehicle is performed, the notification area being specified according to the location of the loading place or unloading place and the notification distance which are stored in the site information storage unit (Col. 7, line 15 through Col. 8, line 17; discloses that there is a loading position which is monitored to determine when the loader and the dump truck are in that position. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and tracks unloading locations. Col. 9, lines 49-63; discloses that the dump truck has as set point to discharge or unload the loaded material);
	determining, via the one or more processors, whether or not the acquired position information of the transport vehicle is located within the notification area (Col. 7, line 15 through Col. 8, line 17; discloses that the system determines when the dump truck and the loader are in the loading position, this is done so that the next loading position can be determined); and 
outputting, via the third communication unit, an approach notification of the transport vehicle indicating that the transport vehicle is approaching the loading place or unloading place to a first communication terminal when the transport vehicle is determined to be located within the notification area by the one or more processors, included in a work machine working in cooperation with the transport vehicle or being used by a manager (Col. 7, line 15 through Col. 8, line 17; discloses that the system outputs the determination that the loader and the dump truck are in the loading position and this is used to determine future routes and loading positions. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and tracks unloading locations. Col. 9, lines 49-63; discloses that the dump truck has as set point to discharge or unload the loaded material);
While Sudo does disclose vehicle position and notification it is not explicit that this position is about a vehicle approaching the loading or unloading position. Additionally while Sudo discloses having multiple communication terminals it is not explicit that a first communication terminal has a display unit. Sudo while disclosing that it tracks location information for the transport vehicle and loading vehicle it is not explicit that the management device contains a storage unit which stores information of a work place at each of a plurality of construction sites and a notification distance, each construction site including a location of a loading place or unloading place. Sudo additionally fails to explicitly state outputting, via a display unit of the first communication terminal, information indicating that the transport vehicle has approached the loading place or the unloading place in response to receipt of the approach notification from a first communication unit of the first communication terminal. The combination fails to explicitly disclose that the processor is configure to: issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site.
	Herman, which like Sudo talks about tracking the loading and unloading of vehicles, teaches it is known to have set areas which track that a vehicle is approaching and notifies the communication terminal that the vehicle is approaching (Figure 2, Page 2, paragraph [0018], Page 3, paragraphs [0031]-[0033], Page 4, paragraph [0035] and Page 6, paragraph [0065]; teaches that like Sudo it is known to track the position of the vehicle which is to be loaded or unloaded. Herman establishes that one way of doing this is determining wirelessly from fixed positions if the vehicle is approaching and what direction it is approaching from. When it is determined that the vehicle is approaching notifications be sent out, this can be used to inform the vehicle of the load which is to be loaded or to request permission to approach. Herman establishes that this type of vehicle tracking was known and allows the system to control the operations of vehicles and the access they have. Since Sudo already tracks the vehicles it would have been obvious to determine when they are approaching so that send notifications and update the control of the vehicles).
Herman like Sudo talks about having a controller and establishes that a site information storage unit that is configured to store a work place at a construction site including a location of a loading place or unloading place; update the location of the loading or unloading place, which is stored in the site information storage unit, when the location of the loading or unloading place has changed (Page 3, paragraph [0030] and Page 4, paragraph [0035]; teaches that the system stores in memory the location of the loading and unloading places as they are set in the system. Page 6, paragraph [0057]; teaches that the management system contains the location information as well as updates and/or changes to the destination location at any time and this can be changed based on load information).
	Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it tracks the vehicle as it approaches the loading or unloading zones.
	Herman teaches a similar vehicle monitoring system establishes that it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Herman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, with the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman, for the purposes monitoring and controlling the vehicles. Herman establishes that this type of vehicle tracking was known and allows the system to control the operations of vehicles and the access they have. Since Sudo already tracks the vehicles it would have been obvious to determine when they are approaching so that send notifications and update the control of the vehicles.
The combination fails to explicitly disclose that the first communication terminal has a display unit. The combination further fails to explicitly disclose that the management device contains a storage unit which stores information of a work place at a construction site including a location of a loading place or unloading place, and a notification distance. The combination additionally fails to explicitly state outputting, via a display unit of the first communication terminal, information indicating that the transport vehicle has approached the loading place or the unloading place in response to receipt of the approach notification from a first communication unit of the first communication terminal. The combination fails to explicitly disclose that the processor is configure to: issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site.
Jones, which like the combination talks about monitoring and controlling the activities of a vehicle, teaches it is known to have a first communication terminal comprising a display unit and a first communication unit; wherein the display unit of the first communication terminal outputs information indicating that the transport vehicle has approached area in response to receipt of the approach notification at the first communication terminal (Figure 1, Col. 4, lines 39-49; teaches that the vehicle tracking system which includes multiple communication terminals. The vehicle control unit or VCU is disposed in the vehicle as shown in Col. 4, lines 50-58 and the vehicle can be an automobile “or any other thing capable of moving across or through the Earth’s Surface and/or atmosphere”. The vehicle can be used to pick up or drop off items as shown in Col. 4, lines 59-65. The system also includes a Base Station Control Unit or BSCU which contains a base station manager designed to monitor the travel of each vehicle, this can be located at a central office and is remote from the vehicle as shown in Col. 8, lines 30-35. The system additionally includes another communication device specifically one that comprises a display unit and a communication unit, Col. 12, line 47 through Col. 13, lines 2. The base station manager can notify multiple parties simultaneously. This notification can be for the “impending arrival of the vehicle 17 at the vehicle stop”.  The system will send out notifications to the users regarding the location and status of the vehicles, specifically “transmit a notification message when the vehicle 17 is a predetermined proximity from a particular location”. The system tracks the vehicles and sends and displays notifications to users to inform them of the impending arrival of the vehicle, thus it is notifying the user that the vehicle is approaching).
Jones additionally teaches a site information storage unit that is configured to store a notification distance; the notification area being specified according to the location area and the notification distance which are stored in the site information storage unit (Col. 6, lines 31-42; teaches schedule or route information is stored in the system, this establishes the route and the specified locations on the route. Col. 20, lines 14-43; teaches that the base station manager determines how far from the set location the vehicle is. This can be in relation to time or distance. At the set distance once met the system will notify the user through the communication terminal about the imminent arrival of the vehicle. This threshold distance is considered to be the notification area as it is the predetermined threshold value that is used to determine when to notify the user. This establishes that the central remote monitoring location contains the threshold values which indicate the area around the location which when passed the user is to be notified. Since the combination already tracks vehicles as they perform tasks, it would have been obvious to store threshold values of when to notify users through their mobile devices as shown in Jones as this allows the system to inform the users of the imminent arrival and also if the vehicle is off schedule, running either early or late. This would allow the user better management of the vehicle and its schedule as shown in Jones).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Herman teaches it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching. However the combination fails to explicitly establish that there is a communication terminal comprising a display unit and a communication unit and that the notification distance is stored in a site information storage unit.
Jones which like Sudo and Herman talks about tracking vehicles as they travel teaches it is known to have a communication terminal comprising a display unit and a communication unit, this unit is used to output information indicating that the transport vehicle has approached the designated area. Additionally that the notification distance or distance to the designated area in which a notification is sent out is stored in the memory of the controller so that appropriate actions can take place. Jones establishes that these oversight and control features were known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo and Herman the ability display a notification on a display when a transport vehicle approaches a designated area as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Jones, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo and Herman, with the ability display a notification on a display when a transport vehicle approaches a designated area as taught by Jones, for the purposes informing the user of location to the designated area and the speed of approach so appropriate corrections can be made. Since the combination already tracks vehicles as they perform tasks, it would have been obvious to store threshold values of when to notify users through their mobile devices as shown in Jones as this allows the system to inform the users of the imminent arrival and also if the vehicle is off schedule, running either early or late. This would allow the user better management of the vehicle and its schedule as shown in Jones.
The combination fails to explicitly disclose that the processor is configure to: issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site.
Harvey, which like the combination talks about monitoring and tracking construction sites, teaches it is known for the processor to issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site (Page 5, paragraphs [0018] and [0019] and Page 6, paragraphs [0020]-[0022]; teaches the issuing of an access code, which is the same as the ticket as discussed in the applicant’s originally filed specification Page 10, line 23 through Page 11, line 2 which establishes that these can be one-time passwords. Harvey establishes it is known to issue these access codes, for the specific place, time and extent of the vehicle or equipment operation. That is it establishes the permissions of the equipment or vehicle and the operator of the equipment or vehicle. The access code can be used at multiple job or construction sites, thus there are a group of construction sites which the ticket or access code can be used. The system can monitor multiple sites to ensure that the access code or ticket is not used at two separate locations at the same time, to ensure security. The tickets are issued and monitored but a central authority. The vehicles are detected within the coverage area thus tracking both the equipment and the operators of those pieces of equipment. Each access code is received by the equipment ensuring its security and safe use. Since the combination already monitors the use of the equipment it would have been obvious to issue access codes or tickets for equipment at multiple locations or groups of construction sites to determine where the equipment is being used and ensure the security and safety of the equipment use as shown in Harvey).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Herman teaches it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching. Jones teaches it is known to have a communication terminal comprising a display unit and a communication unit, this unit is used to output information indicating that the transport vehicle has approached the designated area. Additionally that the notification distance or distance to the designated area in which a notification is sent out is stored in the memory of the controller so that appropriate actions can take place. However the combination fails to explicitly establish that there is a communication terminal comprising a display unit and a communication unit and that the notification distance is stored in a site information storage unit.
Harvey, which like the combination talks about monitoring and tracking construction sites, teaches it is known for the processor to issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site. Harvey establishes that the issuing and monitoring of access codes or tickets were known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman and Jones the ability issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site as taught by Harvey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Harvey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman and Jones, with the ability issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site as taught by Harvey, for the purposes ensuring the safety and security of the equipment and its operations. Since the combination already monitors the use of the equipment it would have been obvious to issue access codes or tickets for equipment at multiple locations or groups of construction sites to determine where the equipment is being used and ensure the security and safety of the equipment use as shown in Harvey.
As per claim 18, the combination of Sudo, Herman, Jones and Harvey teaches the above-enclosed invention; Sudo further discloses wherein the transport vehicle comprises a dump truck, the work machine comprises a loader, hydraulic excavator or a bulldozer (Col. 7, line 15 through Col. 8, line 17; discloses that the system has a loader which is a work machine. Col. 7, line 15 through Col. 8, line 17; discloses that the system includes a dump truck which is a transport vehicle. Col. 8, line 37-52, Col. 9, lines 11-35 and Col. 10, lines 13-24; discloses that the travel course is updated when the dump truck reaches a loading position. As such the notification area is a loading place).
As per claim 20, the combination of Sudo, Herman, Jones and Harvey teaches the above-enclosed invention; Herman further teaches wherein the notification area comprises an area within the notification distance from the loading place or the unloading place, which is stored in the site information storage unit (Figure 2, Page 2, paragraph [0018], Page 3, paragraphs [0031]-[0033], Page 4, paragraph [0035] and Page 6, paragraph [0065]; teaches that the beacons are set up at fixed location and can wirelessly detect and determine when a vehicle location. Since these beacons are set up at fixed locations and don’t move they are predetermined notification distances from the loading or unloading place).
Jones further teaches wherein the notification area comprises an area within the notification distance from the area, which is stored in the site information storage unit (Figure 1, Col. 4, lines 39-49; teaches that the vehicle tracking system which includes multiple communication terminals. The vehicle control unit or VCU is disposed in the vehicle as shown in Col. 4, lines 50-58 and the vehicle can be an automobile “or any other thing capable of moving across or through the Earth’s Surface and/or atmosphere”. The vehicle can be used to pick up or drop off items as shown in Col. 4, lines 59-65. The system also includes a Base Station Control Unit or BSCU which contains a base station manager designed to monitor the travel of each vehicle, this can be located at a central office and is remote from the vehicle as shown in Col. 8, lines 30-35. The system additionally includes another communication device specifically one that comprises a display unit and a communication unit, Col. 12, line 47 through Col. 13, lines 2. The base station manager can notify multiple parties simultaneously. This notification can be for the “impending arrival of the vehicle 17 at the vehicle stop”.  The system will send out notifications to the users regarding the location and status of the vehicles, specifically “transmit a notification message when the vehicle 17 is a predetermined proximity from a particular location”. The system tracks the vehicles and sends and displays notifications to users to inform them of the impending arrival of the vehicle, thus it is notifying the user that the vehicle is approaching. Col. 6, lines 31-42; teaches schedule or route information is stored in the system, this establishes the route and the specified locations on the route. Col. 20, lines 14-43; teaches that the base station manager determines how far from the set location the vehicle is. This can be in relation to time or distance. At the set distance once met the system will notify the user through the communication terminal about the imminent arrival of the vehicle. This threshold distance is considered to be the notification area as it is the predetermined threshold value that is used to determine when to notify the user. This establishes that the central remote monitoring location contains the threshold values which indicate the area around the location which when passed the user is to be notified).
As per claim 22, the combination of Sudo, Herman, Jones and Harvey teaches the above-enclosed invention; Jones further teaches wherein the first communication terminal and the construction management device are located remotely from the transport vehicle (Figure 1, Col. 4, lines 39-49; teaches that the vehicle tracking system which includes multiple communication terminals. The vehicle control unit or VCU is disposed in the vehicle as shown in Col. 4, lines 50-58 and the vehicle can be an automobile “or any other thing capable of moving across or through the Earth’s Surface and/or atmosphere”. The vehicle can be used to pick up or drop off items as shown in Col. 4, lines 59-65. The system also includes a Base Station Control Unit or BSCU which contains a base station manager designed to monitor the travel of each vehicle, this can be located at a central office and is remote from the vehicle as shown in Col. 8, lines 30-35. The system additionally includes another communication device specifically one that comprises a display unit and a communication unit, Col. 12, line 47 through Col. 13, lines 2. The base station manager can notify multiple parties simultaneously. This notification can be for the “impending arrival of the vehicle 17 at the vehicle stop”.  The system will send out notifications to the users regarding the location and status of the vehicles, specifically “transmit a notification message when the vehicle 17 is a predetermined proximity from a particular location”. The system tracks the vehicles and sends and displays notifications to users to inform them of the impending arrival of the vehicle, thus it is notifying the user that the vehicle is approaching. Col. 6, lines 31-42; teaches schedule or route information is stored in the system, this establishes the route and the specified locations on the route. Col. 20, lines 14-43; teaches that the base station manager determines how far from the set location the vehicle is. This can be in relation to time or distance. At the set distance once met the system will notify the user through the communication terminal about the imminent arrival of the vehicle. Each of the first communication terminal which is the user device and the construction management device which is the base station manager are both remotely located from the transport vehicle itself and used to monitor and manage the vehicle location).

Claim(s) 2, 3, 12 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 6,044,312 A) hereafter Sudo, in view of Herman et al. (US 2013/0332008 A1) hereafter Herman, further in view of Jones (US 6,486,801 B1) hereafter Jones, further in view of Harvey et al. (WO 2007/106875 A2) hereafter Harvey, further in view of Kageyama et al. (US 6,246,932 B1) hereafter Kageyama.
As per claim 2, the combination of Sudo, Herman, Jones and Harvey teaches the above-enclosed invention; Harvey further teaches wherein the one or more processors are further configured to issue a ticket associated with the construction site (Page 5, paragraphs [0018] and [0019] and Page 6, paragraphs [0020]-[0022]; teaches the issuing of an access code, which is the same as the ticket as discussed in the applicant’s originally filed specification Page 10, line 23 through Page 11, line 2 which establishes that these can be one-time passwords. Harvey establishes it is known to issue these access codes, for the specific place, time and extent of the vehicle or equipment operation. That is it establishes the permissions of the equipment or vehicle and the operator of the equipment or vehicle. The access code can be used at multiple job or construction sites, thus there are a group of construction sites which the ticket or access code can be used. The system can monitor multiple sites to ensure that the access code or ticket is not used at two separate locations at the same time, to ensure security. The tickets are issued and monitored but a central authority. The vehicles are detected within the coverage area thus tracking both the equipment and the operators of those pieces of equipment. Each access code is received by the equipment ensuring its security and safe use).
 However the combination does not explicitly disclose wherein the one or more processors issue, via the third communication unit, a ticket for a transport vehicle which is a ticket acquired by the second communication terminal included in the transport vehicle, and the one or more processors determine whether or not the second communication terminal that has acquired a ticket for the transport vehicle is located within the notification area.
Kageyama, which like Sudo talks about managing construction vehicles, teaches it is known wherein the one or more processors issue, via the third communication unit, a ticket for a transport vehicle which is a ticket acquired by the second communication terminal included in the transport vehicle, and the one or more processors determine whether or not the second communication terminal that has acquired a ticket for the transport vehicle is located within the notification area (Col. 10, lines 42-49; teaches that like Sudo it is known to track the vehicle location using GPS. Col. 23, lines 14-30 and Col. 24, lines 3-65; teach the process where ticket issuance unit or permissions unit provides permissions to each vehicle as it travels along a path. These permissions are for a specific sector in the path to ensure that the vehicle has permission to enter and avoid collisions by not granting permissions until the previous vehicle has exited the sector. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Harvey, which like the combination talks about monitoring and tracking construction sites, teaches it is known for the processor to issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site. However, Sudo fails to explicitly state wherein the one or more processors issue, via the third communication unit, a ticket for a transport vehicle which is a ticket acquired by the second communication terminal included in the transport vehicle, and the one or more processors determine whether or not the second communication terminal that has acquired a ticket for the transport vehicle is located within the notification area.
Kageyama teaches a similar vehicle monitoring system specifically construction vehicles, establishes that it is known wherein the one or more processors issue, via the third communication unit, a ticket for a transport vehicle which is a ticket acquired by the second communication terminal included in the transport vehicle, and the one or more processors determine whether or not the second communication terminal that has acquired a ticket for the transport vehicle is located within the notification area.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman, Jones and Harvey the ability to issue a ticket for a transport vehicle which is a ticket acquired by the second communication terminal included in the transport vehicle, and the one or more processors determine whether or not the second communication terminal that has acquired a ticket for the transport vehicle is located within the notification area as taught by Kageyama since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kageyama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman, Jones and Harvey, with using permissions and assigning them to vehicles as taught by Kageyama, for the purposes of avoiding collisions and improving efficiency. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions.
As per claim 3, the combination of Sudo, Herman, Jones and Harvey teaches the above-enclosed invention; Harvey further teaches wherein the one or more processors are further configured to issue a ticket associated with the construction site (Page 5, paragraphs [0018] and [0019] and Page 6, paragraphs [0020]-[0022]; teaches the issuing of an access code, which is the same as the ticket as discussed in the applicant’s originally filed specification Page 10, line 23 through Page 11, line 2 which establishes that these can be one-time passwords. Harvey establishes it is known to issue these access codes, for the specific place, time and extent of the vehicle or equipment operation. That is it establishes the permissions of the equipment or vehicle and the operator of the equipment or vehicle. The access code can be used at multiple job or construction sites, thus there are a group of construction sites which the ticket or access code can be used. The system can monitor multiple sites to ensure that the access code or ticket is not used at two separate locations at the same time, to ensure security. The tickets are issued and monitored but a central authority. The vehicles are detected within the coverage area thus tracking both the equipment and the operators of those pieces of equipment. Each access code is received by the equipment ensuring its security and safe use).
However the combination does not explicitly disclose wherein the one or more processors issue, via the third communication unit, a ticket for a work machine which is a ticket acquired by the first communication terminal included in the work machine or a ticket for a manager which is a ticket acquired by the first communication terminal used by the manager, and when the one or more processors determine that the transport vehicle is located within the notification area, the one or more processors output, via the third communication unit, an indication that the transport vehicle is located within the notification area to the first communication terminal that has acquired the ticket for a work machine or the ticket for a manager.
Kageyama, which like Sudo talks about managing construction vehicles, teaches it is known wherein the one or more processors issue, via the third communication unit, a ticket for a work machine which is a ticket acquired by the first communication terminal included in the work machine or a ticket for a manager which is a ticket acquired by the first communication terminal used by the manager, and when the one or more processors determine that the transport vehicle is located within the notification area, the one or more processors output, via the third communication unit, an indication that the transport vehicle is located within the notification area to the first communication terminal that has acquired the ticket for a work machine or the ticket for a manager (Col. 10, lines 42-49; teaches that like Sudo it is known to track the vehicle location using GPS. Col. 23, lines 14-30 and Col. 24, lines 3-65; teach the process where ticket issuance unit or permissions unit provides permissions to each vehicle as it travels along a path. These permissions are for a specific sector in the path to ensure that the vehicle has permission to enter and avoid collisions by not granting permissions until the previous vehicle has exited the sector. Each sector is associated with the construction site as they are part of the path through the construction site. The system determines the vehicle position as well as if they have permission to enter the sector before it is allowed to pass. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Harvey, which like the combination talks about monitoring and tracking construction sites, teaches it is known for the processor to issue a ticket that forms a group of the same construction site of the plurality of construction sites and the first communication terminal having the ticket associated with the same construction site. However, Sudo fails to explicitly state wherein the one or more processors issue, via the third communication unit, a ticket for a work machine which is a ticket acquired by the first communication terminal included in the work machine or a ticket for a manager which is a ticket acquired by the first communication terminal used by the manager, and when the one or more processors determine that the transport vehicle is located within the notification area, the one or more processors output, via the third communication unit, an indication that the transport vehicle is located within the notification area to the first communication terminal that has acquired the ticket for a work machine or the ticket for a manager.
Kageyama teaches a similar vehicle monitoring system specifically construction vehicles, establishes that it is known wherein the one or more processors issue, via the third communication unit, a ticket for a work machine which is a ticket acquired by the first communication terminal included in the work machine or a ticket for a manager which is a ticket acquired by the first communication terminal used by the manager, and when the one or more processors determine that the transport vehicle is located within the notification area, the one or more processors output, via the third communication unit, an indication that the transport vehicle is located within the notification area to the first communication terminal that has acquired the ticket for a work machine or the ticket for a manager.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman, Jones and Harvey the ability to issue a ticket for a work machine which is a ticket acquired by the first communication terminal included in the work machine or a ticket for a manager which is a ticket acquired by the first communication terminal used by the manager, and when the one or more processors determine that the transport vehicle is located within the notification area, the one or more processors output, via the third communication unit, an indication that the transport vehicle is located within the notification area to the first communication terminal that has acquired the ticket for a work machine or the ticket for a manager as taught by Kageyama since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kageyama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman, Jones and Harvey, with using permissions and assigning them to vehicles as taught by Kageyama, for the purposes of avoiding collisions and improving efficiency. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions.
As per claim 12, the combination of Sudo, Herman, Jones, Harvey and Kageyama teaches the above-enclosed invention; Sudo further discloses wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information); and 
to output, via the third communication unit, the change in the work place to the second communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information. The course information is output to the dump truck which receives the new course information and travels accordingly).
As per claim 13, the combination of Sudo, Herman, Jones, Harvey and Kageyama teaches the above-enclosed invention; Sudo further discloses wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information); and
to output, via the third communication unit, the change in the work place to the second communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information. The course information is output to the dump truck which receives the new course information and travels accordingly).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 6,044,312 A) hereafter Sudo, in view of Herman et al. (US 2013/0332008 A1) hereafter Herman, further in view of Jones (US 6,486,801 B1) hereafter Jones, further in view of Harvey et al. (WO 2007/106875 A2) hereafter Harvey, further in view of Lipman (US 2011/0078074 A1) hereafter Lipman, further in view of Greer et al. (US 2004/0117361 A1) hereafter Greer.
As per claim 19, the combination of Sudo, Herman, Jones and Harvey teaches the above-enclosed invention; however Sudo does not explicitly disclose wherein the one or more processors are further configured to: receive, via the third communication unit, an input of information on a construction including a site identifier and a type of work, and of a ticket issuance request including a number of tickets and an expiration date, from a user; generate a ticket code and issue, via the third communication unit, the ticket code to the user; receive, via the third communication unit, a ticket code and a number of terminal identifiers for a transport vehicle, work machine or manager; and register the terminal identifiers as part of group associated with the ticket code if the number of terminal identifiers is smaller than the number of tickets for the ticket code.
Lipman, which talks about construction sites like Sudo, teaches wherein the one or more processors are further configured to: receive, via the third communication unit, an input of information on a construction including a site identifier, and of a ticket issuance request including a number of tickets and an expiration date, from a user; generate a ticket code and issue, via the third communication unit, the ticket code to the user; receive, via the third communication unit, a ticket code and a number of terminal identifiers for a transport vehicle, work machine or manager; and register the terminal identifiers as part of group associated with the ticket code if the number of terminal identifiers is smaller than the number of tickets for the ticket code (Page 3, paragraphs [0044] and [0045], Page 4, paragraph [0047], Page 5, paragraphs [0056] and [0059], Page 8, paragraph [0093], Page 9, paragraph [0103], Page 11, paragraph [0123], Page 13, paragraph [0142] and Page 18, paragraph [0171]; teaches that it is known to receive information on a specific construction site, tickets or permissions for each user. This is done for equipment so that it can enter specific areas. Along with each permission the system tracks expiration date, specific code of the ticket or permission. Each of these identifiers for each of the pieces of equipment is registered in the system. This is done for the purposes of security and prevent theft. In this case the group of registered users can be based on organization and the total number of required permissions. As shown in paragraph [0171] this includes specific numbered stickers or RFID tags. Since Sudo also deals with construction sites it would have been obvious to tag and register each piece of equipment to ensure both compliance and security. While the claim recites “if the number of terminal identifiers is smaller than the number of tickets for the ticket code” it does not explain any further what happens if it is not smaller. That is to say it doesn’t limit the claim to only carry out this function if the value is smaller than the number of tickets. In this case codes are handed out for each piece of equipment required for the specific construction site).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it generates and issue tickets or permissions for the vehicles or equipment being monitored.
Lipman teaches a similar equipment monitoring system specifically construction vehicles, establishes that it is known to generate and issue permissions to the vehicles to help monitor them and ensure both safety and compliance.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman, Jones and Harvey the ability to generate and transmit permissions to the vehicles as taught by Lipman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lipman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman, Jones and Harvey, with the ability to control permissions to the construction site with permission roles and identifier assignments as taught by Lipman, for the purposes of security and compliance as shown in Lipman. 
While the combination of Sudo and Lipman teaches various pieces of information being recorded for the purposes of security and compliance it is not explicit that the information contains type of work.
Greer, which like the combination of Sudo, Herman and Lipman talks about construction projects, teaches it is known to record information similar to Lipman and for that information to contain type of work (Page 11, paragraph [0201]; teaches that along with the physical location it is known to record the type of work and the definition of work. This is done to determine what rules apply. Since the purpose of Lipman is to track compliance for safety and rules it would have been obvious to record and track the type of work to ensure it is complied with).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Lipman teaches a similar equipment monitoring system specifically construction vehicles, establishes that it is known to generate and issue permissions to the vehicles to help monitor them and ensure both safety and compliance. The combination fails to explicitly state that the type of work is also recorded. 
The Greer reference establishes that it is known to record the type of work to ensure compliance with specific rules for the type of work.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman, Jones, Harvey and Lipman the ability to record type of work as taught by Greer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Greer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman, Jones, Harvey and Lipman, with the ability to track the type of work as taught by Greer, for the purposes of compliance with a specific definition of work. Since the purpose of Lipman is to track compliance for safety and rules it would have been obvious to record and track the type of work to ensure it is complied with.


Response to Arguments
Applicant's arguments filed December 13, 2022 have been fully considered but they are not persuasive. 
Applicant's arguments with respect to claims 1-3, 5, 9, 12, 13, 18-20 and 22 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that "issue a ticket that forms a group of the same construction site of the plurality of construction sites" are moot in view of the new grounds of rejection. Specifically the Examiner has cited the Harvey reference to address the newly amended limitations.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Sudo, Herman and Jones, and, where appropriate, in further view of Kageyama, Greer and Lipman.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lingguang Song, Neil N. Eldin, Adaptive real-time tracking and simulation of heavy construction operations for look-ahead scheduling, Automation in Construction, Volume 27, 2012, Pages 32-39, ISSN 0926-5805, https://doi.org/10.1016/j.autcon.2012.05.007.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/17/2022